Citation Nr: 1123441	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, including schizophrenia, major depression and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to December 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In January 2011, the Veteran testified in a Travel Board hearing in front of the undersigned.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board received additional evidence from the Veteran during the Board hearing consisting of correspondence written by a VA psychiatrist.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By an unappealed August 2004 rating decision, the RO denied the Veteran's claim for a psychiatric disability because the evidence showed that it existed prior to service.  

2. Evidence received subsequent to the August 2004 RO decision is evidence not previously submitted to the RO, relates to an unestablished fact necessary to substantiate the claim and presents a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The August 2004 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence has been submitted and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the Veteran's claim.  Therefore, any deficiency regarding new and material evidence notice is not prejudicial and will not be further discussed.  

In this case, the Veteran's current claim is one involving entitlement to service connection for an acquired psychiatric disorder.  This claim is based upon the same factual basis as her previous claim, which was last denied in an August 2004 rating decision that became final.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In August 2004, the RO denied reopening the Veteran's claim for an acquired psychiatric disorder because the evidence showed that her disability existed prior to service.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

Although the RO reopened the Veteran's claim in the May 2009 statement of the case, such a determination, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the August 2004 RO decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In August 2004, the RO reviewed the service treatment records, lay statements from the Veteran and her mother, and letters from a VA psychologist and psychiatrist.  The RO found that the service treatment records revealed that the Veteran reported she had a psychiatric condition prior to service.  The lay statements asserted that the psychiatric disability began in service.  The letters from the VA psychologist indicated that the Veteran was receiving mental health treatment from VA and that is was impossible to determine if the Veteran had a personality disorder prior to service.  The psychologist noted that there was no indication in the enlistment records that there were psychiatric problems prior to service, there were problems in service and the onset of her current problems began in service.  A VA psychiatrist also concurred with the psychologist's statement.  

Additionally, the report of a June 2004 VA examination is also of record.  The VA examiner found that the Veteran's psychiatric symptoms, although diagnosed differently in service, appear to be a continuation of the problems that apparently started when she was an adolescent and have continued throughout the years.  

Since the August 2004 RO decision, additional VA treatment records, Social Security Administration (SSA) records, and a letter from a VA psychiatrist were submitted.  The VA treatment records show a current diagnosis of major depression and recurrent borderline personality disorder.  The SSA records reveal that the Veteran had been treated for several psychiatric disabilities, including probable schizophrenic disorder or schizoaffective disorder, dysthymic disorder, borderline personality disorder and major depression since 1986.  

A letter submitted in February 2011 from the Veteran's treating VA psychiatrist noted the Veteran's treatment and history.  The VA psychiatrist noted that it became recently apparent that her problems stemmed from a traumatic experiences while she was in the military.  The psychiatrist noted that out of fear, the Veteran had not previously discussed these issues.  The psychiatrist noted the Veteran's reported history of her experiences in service and found that since that time, she began experiencing panic attacks, never felt safe, was scared all the time and lost confidence in herself.  The psychiatrist also noted that according to her reported history, the Veteran had no serious mental health problems prior to service and her problems began approximately 2 years after enlistment.  

The Board finds that the VA treatment records, SSA records and the letter from a VA psychiatrist are new evidence.  This evidence has not previously been submitted to agency decision makers.  Furthermore, the February 2011 letter from the VA psychiatrist is also material.  It is material because it relates to the onset of the Veteran's psychiatric problems in service, which was an unestablished fact necessary to substantiate the claim.  This letter is neither cumulative nor redundant of the evidence of record in 2004.  This letter also relates the Veteran's psychiatric disability to service and, as such, raises a reasonable possibility of substantiating the claim for service connection.    

Accordingly, having determined that new and material evidence has been submitted, the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

As new and material evidence has been received, service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Here, the Veteran has a current diagnostic of a psychiatric disability.  Further, the most recent evidence from a psychiatrist suggests that the Veteran's psychiatric disability had its onset in service and did not preexist service.  This opinion however does not indicate which, if any, service records were reviewed.  Therefore, in order to give the Veteran every consideration, another VA examination should be conducted.  38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is also evidence in the claims file showing that there may have been treatment for a psychiatric condition prior to service.  Therefore, the RO should attempt to obtain any available relevant records.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private who may possess additional records pertinent to the claims on appeal. With any necessary authorization from the appellant, the RO should attempt to obtain and associate with the claims files any medical records identified by the Veteran which have not been secured previously.  If the RO is unsuccessful in obtaining any medical records identified by the Veteran, it should inform the Veteran and her representative of this and ask them to provide a copy of the outstanding medical records, if available.

2. Then, the Veteran should be scheduled for a VA examination with the appropriate medical specialist to determine the etiology of any currently diagnosed psychiatric disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether any current psychiatric disability clearly and unmistakably existed prior to service, and, if so, whether the psychiatric disorder clearly and unmistakably did not undergo aggravation in service.  If the examiner concludes that the psychiatric disorder did not exist prior to service and was not aggravated in service, the examiner should provide an opinion as to whether it is at least as likely as not that the psychiatric disability is etiologically related to service.  

Any opinion expressed, even if based on speculation, should be accompanied by supporting rationale.

3. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


